J-S55008-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellant

                       v.

MICHAEL R. BARNA

                            Appellee                  No. 2668 EDA 2015


                      Appeal from the Order August 6, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): MC-51-CR-0021676-2012


BEFORE: LAZARUS, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                          FILED AUGUST 09, 2016

        The Commonwealth of Pennsylvania appeals from the order of the

Court of Common Pleas of Philadelphia County that granted a writ of

certiorari from a judgment of sentence imposed by the Philadelphia

Municipal Court following Michael R. Barna’s convictions for DUI (impaired

ability)1 and DUI (controlled substance).2     After careful review, we affirm

based on the opinion of the Honorable Michael E. Erdos.

        On May 25, 2012, at 5:25 a.m., Barna was involved in a motor vehicle

accident. When an EMT arrived on the scene he saw needles, syringes and

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    75 Pa.C.S. § 3802(d)(2).
2
    75 Pa.C.S. § 3802(d)(1).
J-S55008-16



pills scattered around the vehicle. Believing that Barna was suffering from

an opiate overdose, the EMT administered Narcan, which reverses the

effects of opiates.

      Barna was arrested for DUI and was transported to Hahnemann

Hospital. At 6:10 a.m., Philadelphia Police Officer William Lackman arrived

at the hospital where medical personnel were stabilizing Barna, who was

unconscious and intubated.      At Officer Lackman’s request, a nurse drew

blood from Barna for chemical testing.      Officer Lackman did not obtain a

warrant before the blood draw.

      Barna filed a motion to suppress the blood test results, which the

Municipal Court denied on February 24, 2014.        Following a non-jury trial,

Barna was convicted of the above-referenced offenses and on June 23,

2014, the court sentenced him to 90 to 180 days’ incarceration and 18

months’ probation.

      On October 31, 2014, the Municipal Court granted Barna’s request to

file a petition for writ of certiorari nunc pro tunc. Barna then filed a petition

asserting that the seizure of his blood was unlawful.

      On August 6, 2015, the trial court granted the writ of certiorari, thus

reversing Barna’s conviction and vacating his sentence.




                                      -2-
J-S55008-16



       The Commonwealth filed this timely appeal,3 in which it raises the

following issue for our review:

       Where police had probable cause to believe that [Barna] had
       been driving under the influence of a controlled substance, and
       where [Barna] was unconscious following a car accident, did the
       lower court err in suppressing drug results based on his failure to
       express consent notwithstanding the implied consent statute?

Appellant’s Brief, at 4.

       “A lower court’s decision on the issuance of a writ of certiorari will not

be disturbed absent an abuse of discretion.       Certiorari provides a narrow

scope of review in a summary criminal matter and allows review solely for

questions of law.”       Commonwealth v. Elisco, 666 A.2d 739, 740 (Pa.

Super. 1995) (citations omitted). Because we are reviewing a question of

law, our standard of review is de novo and our scope of review is plenary.

Bastian v. Sullivan, 117 A.3d 338, 342 (Pa. Super. 2015).

       In his Pa.R.A.P. 1925(a) opinion, Judge Erdos explains that in

Commonwealth v. Myers, 118 A.3d 1122 (Pa. Super. 2015), this Court

held that in the absence of exigent circumstances, police may not obtain a




____________________________________________


3
  In its statement of jurisdiction, the Commonwealth notes that it has
certified that the order on appeal will terminate or substantially handicap the
prosecution of the case. See Pa.R.A.P. 311(d). However, Rule 311(d) is
inapposite because the case has already been prosecuted. While it is
possible that the judgment of sentence imposed by the Municipal Court may
eventually be affirmed, any further prosecution would violate double
jeopardy principles.



                                           -3-
J-S55008-16



blood sample under the implied consent law without a warrant. Accordingly,

the writ of certiorari was granted.

        On February 3, 2016, our Supreme Court granted allowance of appeal

in Myers.4      Nevertheless, as the Commonwealth recognizes, this Court’s

decision in Myers “is controlling.” Appellant’s Brief, at 5.

        We affirm the order granting a writ of certiorari based on the opinion

of Judge Erdos. We direct the parties to attach a copy of that decision in the

event of further proceedings in this matter.

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2016




____________________________________________


4
    The Supreme Court has docketed the appeal at 7 EAP 2016.



                                           -4-
..                                                                                     Circulated 06/24/2016 01:18 PM




                                        IN THE COURT OF COM1\!IONPLEAS
                                  FIRST JUDICIAL DISTIUCT OF PENNSYLVANIA
                                            CIUMINAL TIUAL DIVISION

     COMMON WEALTH OF PENNSYLVANIA                                         MC-51-CR-0021676-2012



                                       v.
                          MICHAEL BARNA                                    2668 EDA 2015
           ~1C-51-CR-C021676·2012 Corr,m. v. Bama, IAlchael R.
                               Cpln!on
                                                                                           F!LED
                                                                 OPINION                    OCT 2 0 2015

                1111111111111111111111111                                              Criminal Appeals Unit
                          7359100461                                                 First Judicial District of PA
     ERDOS,J.

             On May 25, 2012, Appellee Michael Barna was arrested and charged with Driving Under

     the Influence pursuant to 75 Pa.C.S. § 3802. On, January 14, 2014, Appellee argued a motion to

     suppress his drug test results under the Fourth Amendment of United States Constitution and

     Article I,§ 8 of the Pennsylvania Constitution. This motion was denied by the Honorable Teresa

     Carr Deni. Subsequently, after a non-jury trial on March 12, 2014, the Honorable Gerard A.

     Kosinski found Appellee guilty. On June 23, 2014, Judge Kosinski sentenced Appellee to 90-

     180 days confinement and 18 months of probation. On July 18, 2014, Appellee filed a Writ of

     Certiorari to Common Pleas Court. On August 6, 2015, this Court issued an Order granting

     Appellee's Writ of Certiorari, thereby vacating Appellee's sentence and reversing Appellee's

     conviction. This Commonwealth appeal followed.

     FACTS

             On May 25, 2012 at around 5:25 a.rn., Appellee was involved in an automobile collision.

     Notes of Testimony (N.T.) 1/14/l 4 at 5, 9. Paramedic Officer Yost was dispatched to the scene.

     N.T. I/14/14 at 5. Officer Yost looked inside the vehicle and observed needles, syringes, and


                                                                    1
pills scattered around. N.T.   1114/14 at 6. He also observed that Appellee's pupils were pinpoint,

indicative of an opiate overdose. N.T. 1/14/14 at 8. Appellee was subsequently arrested for DUI

and transported to Hahnemann University. N.T. 1/14/14 at 6-8, 16. Due to his injuries, Appellee

was not able to cooperate with or answer questions from paramedics at the scene or during his

transport to the hospital. N.T. 1/14/14 at 7, 9. Officer William Lackman of the Accident

Investigation District was dispatched at that time to Hahnemann Hospital to conduct a chemical

test. N.T. 1114/14 at 15-16:   He arrived at Hahnemann Hospital around 6: 10 a.m. and was

directed to Appellee, who was located in the trauma bay. N.T. 1/14/14 at 16. At this time,

Appellee was being stabilized by four nurses and a doctor; he was already unconscious and

intubated. N.T. 1/14/14 at 16. Officer Lackman told the trauma nurse that he needed a blood

test from Appellee. N.T. 1/14/14 at 16. The nurse drew Appellee's blood at 6:20 a.m. N.T.

1/14/14 at 17. He was unconscious during the entire process and remained unconscious until

later that afternoon. N.T. 1/14/14 at 18-19.   Officer Lackman did not call a magistrate or a judge

for a warrant for the blood test, as he did not believe a warrant was required. N.T. 1/14/14 18-

19. Appellee was neither shown nor signed any forms by Officer Lack.man N.T. 1/14/14 at 19-

20. Nor did he orally agree to a blood draw. N.T. 1114/14 at 20.



DISCUSSION

       Appellant raises the following claim on appeal: Did the lower court err in suppressing

drug test results based on the unconscious defendant's failure to express consent notwithstanding

the implied consent statute?

       Pennsyl vania' s implied consent statute provides:

       Any person who drives, operates or is in actual physical control of the movement of a
       vehicle in this Commonwealth shall be deemed to have given consent to one or more


                                                  2
        chemical tests of breath, blood or urine for the purpose of determining the alcoholic
        content of bloo92 A.3d 1235, 1241 (Pa. Super. 2014).

        The Superior Court recently addressed the issue of an unconscious blood draw against the

backdrop of Pennsylvania's implied consent law. See Commonwealth v. Myers, 118 A.3d 1122

(Pa. Super. 2015), reargument denied (Aug. 7, 2015). Myers was arrested for driving under the

influence sometime around 3 :30 p.m., transported to the hospital, and was unconscious and

unresponsive upon the arrival of police officers around 4:45 p.m. Id. at 1123-24. An officer

attempted to speak with Myers at the hospital and proceeded to read him the standard informed

consent warnings, to which Myers did not responId.

         Myers was subsequently charged with DUI under 75 Pa.C.S. §3802(a). Id at 1123.

The Philadelphia Municipal Court suppressed test results from the warrantless blood draw and




                                                   3
I   .   •   t




                the Philadelphia Court of Common Pleas denied relief from that order. Id The Superior Court

                affirmed.

                       The Myers Court relied on Missouri v. Mcileely, 113 S.Ct. 1552(2013), in which the

                Supreme Court of the United States held that "in drunk-driving investigations, the natural

                dissipation of alcohol in the bloodstream does not constitute an exigency in every case sufficient

                to justify conducting a blood test without a warrant." 113 S. Ct. at 1568. Further, the 1\tfcNeely

                Court found that "in those driving situations where police officers can reasonably obtain a

                warrant before a blood sample can be drawn without significantly undermining the efficacy of

                the search, the Fourth Amendment mandates that they do so." Id. at 1561.     The High Court also

                stated that the totality of the circumstances must be considered when determining whether a

                warrantless blood draw is reasonable. Id. at 1563.

                       The Myers Court concluded that the blood test results from the defendant had been

                properly suppressed because there was no exigency -- dissipation of alcohol in the bloodstream

                or otherwise -- justifying the warrantless blood draw. 118 A.3d at 1127. The Court

                acknowledged that Mcileely had not addressed the issue of Pennsylvania's implied consent

                statute but stressed that because Myers was unconscious at the time of the blood test, he did not

                have the opportunity to refuse the testing and thereby "claim the statutory protection of Section

                1547(b)(l).'' Id. at 1127-30.

                       Here, similar to Myers, Appellee was arrested for DUI. And like Myers, Appellee was

                unconscious and unresponsive at the time of the blood draw. Thus, Appellee did not consent to

                the blood test, nor was he able to refuse his consent to the test under Pennsylvania's implied

                consent statute, 75 Pa.C.S. § 1547. Further, Officer Lackman did not obtain a warrant before

                requesting the blood draw. Appellee was arrested around 5:25 a.m. and his blood test was not


                                                                4
I   '




        performed until 6:20 a.m.; an hour had elapsed in which the officer could have obtained a

        warrant. Finally, no exigency appears on the record in the instant case that would justify a

        warrantless blood draw. Thus, based on Myers and the facts presented here, Appellee's blood

        was improperly obtained by the Commonwealth.1



        CONCLUSION:

                Myers controls in the instant matter. Accordingly, this Court did not err in granting

        Appellee's Writ of Certiorari, and its decision should be affirmed.




                                                                                             _   .... ,.,,. .
                                                             tBY THE COURT:
                                                             J.



                                                                         ~

                                                                  ·~,~;if;•
                                                              MICHAELE.       ERDOS                             J,

        1
          This Court also finds persuasive the opinion of the Idaho Supreme Court in State v. Wulff, 337
        P.3d 575 (Idaho 2014). That Wulff Court reasoned that allowing an implied consent statute to
        serve as a per se exception to the warrant requirement would render Mcileely hollow. Id at 579-
        82. Indeed, the Mcbleely dictate that there must be a true exigency in order for a warrantless,
        nonconsensual blood test to pass constitutional muster would not count for much if a state's
        implied consent law sufficed to fill the gap.

        The Wulff Court also found instructive that the Supreme Court of the United States had 1)
        recently vacated a judgment of sentence in a separate case where the Texas Court of Appeals had
        found that the state's implied consent statute was an exception to the warrant requirement and 2)
        remanded the case "for further consideration in light oi Missouri v. McNeely." Id at 580-81
        (citing and quoting Aviles v. State, 134 S. Ct. 902 (2014)). The Wulff Court reasonably interpreted
        the vacation and remand as foreshadowing that the High Court will find that an implied consent
        statute does not override or satisfy the McNeely test.

                                                         5